EXHIBIT 10.17



Emergent BioSolutions Inc.


Form of UK Restricted Stock Unit Award Agreement – UK Participant


1. Grant of RSUs.
In consideration of services rendered to the Company by the Participant, the
Company has granted to the Participant, subject to the terms and conditions set
forth herein and in the Company’s Stock Incentive Plan (the “Plan”), an award of
Restricted Stock Units (the “RSUs”), representing the number of RSUs set forth
under your account in the Company’s third-party electronic stock administrative
platform.  The RSUs entitle the Participant to receive, upon and subject to the
vesting of the RSUs (as described in Section 2 below), one share of common
stock, $0.001 par value per share, of the Company (the “Common Stock”) for each
RSU that vests.  The shares of Common Stock that are issuable upon vesting of
the RSUs are referred to herein as the “Shares.”
The grant of RSUs under the Plan is made at the discretion of the Company and
the Plan may be suspended or terminated by the Company at any time.


The Company does not give any advice or any guarantee as to how the grant or
vesting of the RSUs will be taxed and the Participant should consult an
independent financial adviser in that respect.


2. Vesting of RSUs and Issuance of Shares.
(a) General.  Subject to the other provisions of this Section 2, the RSUs shall
vest one-third per year over three years on the day immediately prior to the
applicable anniversary of the grant date, in accordance with the future vesting
schedule (the “Vesting Schedule”) set forth under your account in the Company’s
third-party electronic stock administrative platform.  Subject to Section 4, as
soon as administratively practicable after each vesting date shown in the
Vesting Schedule (each a “Vesting Date”), the Company will issue to the
Participant, in certificated or uncertificated form, such number of Shares as is
equal to the number of RSUs that vested on such Vesting Date.  In no event shall
the Shares be issued to the Participant later than 75 days after the Vesting
Date.
(b) Termination of Employment.  Except as set forth in Section 2(c) below, upon
the cessation of the Participant’s employment with the Company for any reason,
all unvested RSUs shall be automatically forfeited as of such cessation of
employment.  For purposes of this UK RSU Award Agreement, employment with the
Company shall include employment as an employee or director of the Company or to
a parent or subsidiary of the Company, or any successor to the Company.
(c) Change in Control Event.  Upon a Change in Control Event (as defined in the
Plan), the RSUs shall be treated in the manner provided in Section 9(b)(iii)(B)
of the Plan.




3. Dividends.
At the time of the issuance of Shares to the Participant pursuant to Section 2,
the Company shall also pay to the Participant an amount of cash equal to the
aggregate amount of all dividends paid by the Company, between the grant date
and the issuance of such Shares, with respect to the number of Shares so issued
to the Participant.
4. UK Tax Obligations.
(a) Tax Indemnity.  The Participant agrees to indemnify and keep indemnified his
employing company (the “Employer”) and the Company from and against any
liability for or obligation to pay any Tax Liability (a “Tax Liability” being
any liability for income tax, employee’s National Insurance contributions and
(at the discretion of the Company and where lawful) employer’s National
Insurance Contributions (or other similar obligations to pay tax and social
security wherever in the world arising) that is attributable to: (1) the grant
or any benefit derived by Participant from, the RSUs or the Shares which are the
subject of the RSUs; (2) the transfer or issue of Shares to Participant on
vesting of the RSUs; (3) any restrictions applicable to the Shares held by the
Participant ceasing to apply to those shares; or (4) the disposal of any Shares.
(b) Tax Liability.  The Company will not issue any Shares on vesting until the
Participant has made such arrangements as the Company may require for the
satisfaction of any Tax Liability that may arise in connection with the vesting
of the RSUs and/or the acquisition of the Shares by the Participant.  The
Company shall not be required to issue, allot or transfer Shares until
Participant has satisfied this obligation.
(c) Election.  The Participant undertakes that upon request by the Company,
he/she will (on or within 14 days acquiring the Shares) join with his Employer
in electing, pursuant to Section 431(1) of the Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the market value
of the Shares acquired on vesting of the RSUs on any occasion will be calculated
as if the Shares were not restricted and Sections 425 to 430 (inclusive) of
ITEPA are not to apply to such Shares.
(d) The Company has the right and option, but not the obligation, to treat the
Participant’s failure to provide timely payment in accordance with the Plan of
any withholding tax arising in connection with the RSUs as the Participant’s
election to satisfy all or any portion of the withholding tax by requesting the
Company repurchase Shares otherwise issuable under the Award limited to the
number of Shares which have an aggregate fair market value on the date of
repurchase necessary to pay the aggregate amount of Tax Liability.
(e) The Participant acknowledges that the Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the RSUs. The Company does not make any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding or vesting of the RSUs or the subsequent sale of Shares.  The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate the Participant’s Tax Liability.
5.   Restrictions on Transfer.
Neither the RSUs, nor any interest therein (including the right to receive
dividend payments in accordance with Section 3), may be transferred by the
Participant except to the extent specifically permitted in Section 10(a) of the
Plan.
6. Data Protection.
(a) The Participant expressly acknowledges that the Company’s processing of his
personal data is necessary:
i. for the performance of this UK RSU Award Agreement;
ii. for the legitimate interests of the Company (which includes all the
interests noted in Section 6(b) (i)-(vi) below); and/or
iii. to comply with the Company’s legal obligations in the UK and/or other EU
member states in connection with: (a) the Participant’s employment; (b) any
litigation, internal or regulatory investigation; or (c) as otherwise permitted
by the Data Protection Act 1998 or by Regulation EU 2016/679 (the “GDPR”).
(b) The Participant further acknowledges that the Company’s processing of his
sensitive, or special categories of, personal data (which may include
information relating to health, personal characteristics, criminal offences,
allegations of criminal conduct and trade union membership) is necessary:
i. to carry out its or their obligations to the Participant in the fields of
employment, social security, and/or social protection;
ii. for the purposes of preventative or occupational medicine, or the assessment
of working capacity;
iii. for statistical purposes and equal opportunities monitoring;
iv. to administer its pensions and benefits schemes;
v. in connection with the establishment, exercise or defence of legal claims;
and/or
vi. for reasons of substantial public interest, as further described in the
Company’s data protection policy.
(c) The processing may include disclosure of personal data and sensitive or
special categories of personal data to third parties including benefit
providers, prospective purchasers or service providers and governmental
authorities.
(d) A separate privacy notice has been provided in accordance with article 13 of
the GDPR.
(e) The Participant expressly acknowledges that the Company may transfer such
data outside the European Economic Area (including, in particular, to offices in
the United States) for such purposes and acknowledge that such countries may not
have laws which adequately safeguard such data.
7. Provisions of the Plan.
This UK RSU Award Agreement is subject to the provisions of the Plan. The
Participant acknowledges receipt of the Plan, along with the Prospectus relating
to the Plan.
8. Section 409A.
This UK RSU Award Agreement is intended to comply with or be exempt from Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”) and shall be interpreted and construed
consistently therewith.  In no event shall either the Participant or the Company
have the right to accelerate or defer delivery of the Shares to a date or event
other than as set forth herein except to the extent specifically permitted or
required by Section 409A.  In the event that the Participant is a “specified
employee” within the meaning of Section 409A and the Shares are to be delivered
in connection with the termination of the Participant’s employment, the delivery
of the Shares and any dividends payable under Section 3 in connection with such
delivery shall be delayed until the date that is six months and one day
following the date of the Participant’s termination of employment if required to
avoid the imposition of additional taxes under Section 409A.  Solely for
purposes of determining when the Shares (and any dividends payable under Section
3) may be delivered in connection with the Participant’s termination of
employment, such termination of employment must constitute a “separation from
service” within the meaning of Section 409A.
9. Miscellaneous.
(a) No Rights to Service.  The Participant acknowledges and agrees that the
grant of the RSUs and their vesting pursuant to Section 2 do not constitute an
express or implied promise of continued employment or service with the Company
for the vesting period, or for any period.
(b) Entire Agreement.  These terms and the Plan constitute the entire agreement
between the parties, and supersede all prior agreements and understandings,
relating to the subject matter of this UK RSU Award Agreement; provided that any
separate employment, consulting or severance plan or agreement between the
Company and the Participant that includes terms relating to the acceleration of
vesting of equity awards shall not be superseded by these terms.
(c) Acknowledgement. The Participant acknowledges that this UK RSU Award
Agreement has not been issued and has not been approved by, an authorised person
within the meaning of the Financial Services and Markets Act 2000 of the United
Kingdom and is being directed at the Participant because the offer to which this
UK RSU Award Agreement relates has been determined as having regard to the
Participant’s circumstances as an employee of the Company. This UK RSU Award
Agreement is strictly confidential and is not for distribution to, and may not
be acted upon by, any other person other than the person to whom it has been
specifically addressed.
(d) Governing Law.  This UK RSU Award Agreement shall be construed, interpreted
and enforced in accordance with the internal laws of the State of Delaware
without regard to any applicable conflict of law principles.
(e) Interpretation.  The interpretation and construction of any terms or
conditions of the Plan or this UK RSU Award Agreement by the Compensation
Committee shall be final and conclusive.
Signed by [●] [Company]
____________________________


acting by [●]


Date: ____________________________


I hereby agree to accept the grant of the RSUs on and subject to the terms and
conditions set out in the Plan and this UK RSU Award Agreement.


___________________________ ____________________________
[●][Name] Date



